department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list yr eplra-ty legend taxpayer a company b company c financial adviser d bank e amount f date g date h date ira x t l t a o n o t u a o h o a w w dear this is in response to your request dated information submitted on authorized representative in which you request a waiver of the 60-day rollover requirement in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested and additional by your and taxpayer a age represents that on date g he received a distribution from ira x totaling amount f taxpayer a asserts that his failure to accomplish a rollover les within the 60-day period prescribed by sec_408 was due to a misunderstanding by financial adviser d which led to amount f being placed into a non-ira account with company c taxpayer a further represents that amount f has not been used for any other purpose taxpayer a historically relied on the expertise and advice provided by his financial adviser for purposes of retirement and investment planning his new financial adviser financial adviser d advised taxpayer a to move his three existing investment accounts held by company b to a new investment firm because of their poor investment performance taxpayer a agreed to this advice and entrusted the distribution and reinvestment process to financial adviser d financial adviser d was not aware that one of these investment accounts was an ira and checked the box on the company b distribution form indicating the plan type as non-qualified even though the incorrect plan type was checked company b accepted the distribution form in order to utilize losses in the accounts held by company b financial adviser d also recommended to taxpayer a that the withdrawals from his three company b accounts go directly to taxpayer a rather than being transferred directly to company c on date g a total_distribution from ira x of amount f was received and deposited in a personal non-ira account on date as soon as a by taxpayer a into bank e bank hold was released amount f was used for the purchase of an annuity with company c that was a non-ira the transfer of ira x to a non- ra account was not the intent of either taxpayer a or financial adviser d but occurred because financial adviser d believed that taxpayer a’s investments were in non-ira accounts taxpayer a was not aware that a taxable_distribution had been made from ira x until he received a letter and form '1099-r on date from company b amount f remains in the non-ira account with company c based on the above facts and representations you request that the service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount f sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose’ i the entire amount received including money and benefit the ira is maintained if any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 i from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under section - d i of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances _ including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a is consistent with his assertion that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a misunderstanding by financial adviser d that resulted in amount f being placed in a non-ira account therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount f taxpayer a is granted a period of days from the issuance of this ruling letter to ‘ _ _ into a rollover ira provided all other requirements of section contribute amount f d of the code except the 60-day rollover requirement are met with respect to such contribution amount f will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable hereto this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office lf you have any questions regarding this ruling you may contact sincerely yours donzell littlejohn manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
